Citation Nr: 1227930	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-23 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation higher than 60 percent for service-connected systemic lupus erythematosus (SLE) prior to June 22, 2007.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from May 2002 to April 2005.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and March 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In August 2006, the RO granted service connection for SLE with an evaluation of 10 percent effective April 9, 2005, the day following the Veteran's separation from active service.  The Veteran initiated an appeal of the decision the following month.  

In March 2007, a Decision Review Officer (DRO) increased the evaluation assigned for SLE from 10 percent to 60 percent effective April 9, 2005.  At that time, the DRO believed that the decision represented a complete grant of benefits sought.  

Approximately three months later, on June 22, 2007, the Veteran requested to be awarded a 100 percent disability rating for SLE due to worsening condition.  However, the Veteran later clarified in December 2007 that she believed that she had always been entitled to a 100 percent rating and disagreed with the initial rating assigned.  Notably, the Veteran's December 2007 letter was received within one year of the March 2007 rating decision and, thus, constitutes a timely notice of disagreement (NOD) with respect to that decision.  38 C.F.R. § 20.302 (2011).         

In January 2008, the RO granted an increased evaluation of 100 percent (from 60 percent) for SLE effective June 22, 2007, the date that the Veteran asserted that she had a worsened condition.  A Statement of the Case was then issued in June 2008, and the Veteran subsequently perfected her appeal in August 2008.  

In July 2011, the Veteran presented testimony relevant to her appeal at a Board hearing before the undersigned in Washington, DC.  A transcript of the hearing is associated with the record.  

The Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system to ensure a complete review of the evidence in this case.     

The Board has also considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is reasonably raised by the record in this case.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in light of the fact that the Veteran currently is in receipt of a 100 percent disability rating for SLE and is being awarded a full grant of benefits prior to June 22, 2007 for reasons explained below, the Board finds that the issue of entitlement to TDIU is not reasonably raised because it is moot.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, her SLE is manifested by acute symptoms with frequent exacerbations producing severe impairment of health prior to June 22, 2007.  


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for the Veteran's service-connected SLE have been approximated prior to June 22, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.88b, Diagnostic Code (DC) 6350 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the grant of the 100 percent disability rating for the period prior to June 22, 2007, which represents a full grant of benefits sought on appeal in this decision, it is clear that no further notification or assistance is necessary to develop facts pertinent to this claim.

II.  Disability Evaluations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the Veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In a claim for a higher original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

The Veteran seeks entitlement to an initial 100 percent disability evaluation for her SLE from April 9, 2005 (the day after separation from active service) to June 21, 2007.  Her disability is currently rated as 60 percent disabling under DC 6350 for SLE (disseminated) during that period.  The Board finds that the rating criteria applied by the RO are appropriate.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Under DC 6350 for SLE, a rating of 60 percent is assigned for exacerbations lasting a week or more, two or three times per year.  A rating of 100 percent is assigned for acute symptoms with frequent exacerbations, producing severe impairment of health.  38 C.F.R. § 4.88b, DC 6350.   

A note provides that such condition should be evaluated either by combining the evaluations for residuals under the appropriate system, or by evaluating DC 6350, whichever method results in the higher rating.  38 C.F.R. § 4.88b, DC 6350.  The Veteran is service-connected for hypertension secondary to SLE, rated as 10 percent disabling; and anemia secondary to SLE, rated as 10 percent disabling.

After review of the evidentiary record, the Board resolves reasonable doubt in the Veteran's favor in finding that manifestations of her SLE more nearly approximate acute symptoms with frequent exacerbations, producing severe impairment of health prior to June 22, 2007 such that an increased rating of 100 percent under DC 6350 is warranted for the period, for reasons explained below.  

Post-service treatment records show that the Veteran was admitted to the intensive care unit (ICU) for approximately two weeks in September 2005 to treat symptoms such as diffuse alveolar hemorrhage and acute cholecystitis that were later attributed to a flare of SLE.  See October 2005 treatment record from the National Naval Medical Center in Bethesda, Maryland (NNMC).  The Veteran's lupus was noted to have renal, cardiac, and pulmonary complications during that period.  See VA treatment note dated in June 2006.

One of the Veteran's treating physicians, Dr. S.G., later described the Veteran's SLE as "severe" and "life threatening" in an August 2006 treatment note.  She also submitted a letter in support of the Veteran's claim that same month wherein she again noted that the Veteran had severe SLE that almost took her life in September of the prior year.  She then wrote that she first met the Veteran when she was admitted to the ICU at the NNMC in September 2005 for hypertensive urgency, acute renal failure, and cholescystitis.  The physician noted that she evaluated the Veteran and ultimately found that she met the American College of Rheumatology criteria for SLE.  She further stated that the Veteran had demonstrated pulmonary decompensation and diffuse alveolar hemorrhage, an often fatal complication of SLE.  She further noted that the Veteran was intubated from September 6th until September 13th and her lungs and kidneys were finally destabilized after being administered high dose steroids.  

The physician added that the Veteran had required high dose steroids since her discharge from the hospital on September 19th although she had not had a flare like the one she experienced in September 2005 because her diagnosis has been known.  She also stated that the Veteran's prior hospital admission during her period of service (i.e., in 2005) was quite likely due to SLE but was not recognized at the time.  She noted that the Veteran now had pulmonary hypertension, another complication of SLE, and was currently being evaluated for antiphospholipid antibody syndrome, which is often associated with SLE and may negatively impact the Veteran's ability to have children in the future.  She further commented that the Veteran required frequent follow-up, must continue her current regimen of corticosteroids to manage her disease activity, and would likely be starting another medication to manage her SLE in the near future.  She emphasized that the Veteran's SLE was a chronic, incurable disease with significant morbidity and mortality.     

Subsequent treatment records show that the Veteran experienced a flare of SLE with low C3 in February 2006 and appeared to have suffered from acute glomerulonephritis due to her SLE during the period from December 2006 to February 2007.  The Veteran also reported having had high blood pressure during SLE flares in February 2007.  Furthermore, the treatment records suggest that the Veteran's SLE contributed to pregnancy complications (i.e., preeclampsia).  See, e.g., February 2007 NNMC treatment note; see also March 2007 NNMC gynecologic clinic note.  

Thus, the above evidence certainly indicates that the Veteran frequently experienced acute exacerbations of her SLE that resulted in a severe impairment of her health during the period at issue (i.e., from April 9, 2005 to June 21, 2007).      

The Board recognizes that the May 2006 VA medical examiner noted that the Veteran was taking medication to treat her SLE, and her associated hypertension, migraine headaches and anemia were all controlled on medication, which would not indicate that an increased evaluation is warranted.  

The Board also observes that that the Veteran's nephritis associated with her SLE was noted to be in remission based on most recent labs in October 2005 and was later noted to be stable by labs and examination in August 2006 and, again, in November 2006.  This evidence similarly weighs against a finding that an increased rating of 100 percent is warranted.  

However, after evaluating the totality of the evidence, the Board resolves every reasonable doubt in favor of the Veteran in finding that manifestations of her SLE more closely resemble acute symptoms with frequent exacerbations producing severe impairment of health, particularly when considering her September 2005 hospitalization which included a week in ICU as well as her physician's statement that the Veteran's SLE was severe and life-threatening.  Thus, we find that a 100 percent disability rating under DC 6350 for the period prior to June 22, 2007 is warranted.  

In making this determination, the Board has considered whether the Veteran is entitled to a higher rating by combining the evaluations for residuals under the appropriate system.  However, as the Board is herein granting a 100 percent rating for SLE under the criteria found at Diagnostic Code 6350, a higher combined rating is not possible by assigning separate ratings for the systems affected by SLE, whether by analogy or otherwise.  38 C.F.R. § 4.25.  

Moreover, the Board has considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, after comparing the manifestations and reported impairment of function of the Veteran's disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned 100 schedular rating.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.


ORDER

Entitlement to an initial evaluation of 100 percent for service-connected systemic lupus erythematosus (SLE) prior to June 22, 2007 is granted, subject to the laws and regulations governing the payment of monetary awards.  



____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


